PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,756,932
Issued: June 24, 2018
Application No. 13/373,371
Filed: 14 Nov 2011
For: Jay gravi-buoyant balls

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed July 14, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on June 24, 2018 for failure to pay the 3.5-year maintenance fee. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 USC 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional pursuant to 37 CFR 1.378(b)(3); (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

The instant petition and accompanying statement have been carefully considered and found in compliance with the requirements set forth above. The required statements and explanations of unintentional have been found adequate. The Office acknowledges receipt of the required maintenance fee and petition fee.

In view thereof, the maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions